Citation Nr: 1705524	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  15-12 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northwest Health Network in Portland, Oregon


THE ISSUE

Entitlement to the payment of medical expenses incurred on February 1, 2014. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1946 to August 1974.  He died in April 2014.  The appellant is the Veteran's widow.

This appeal arises from a decision entered by the Department of Veterans Affairs Northwest Health network in Portland, Oregon.

The appellant requested an opportunity to testify before the Board, but that request is moot in light of the decision below.


FINDINGS OF FACT

In February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the representative that the appellant wished to withdraw her appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In February 2017, the representative submitted a statement stating that the appellant wished to withdraw her appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


